Exhibit 10.2

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

Dated as of

April 18, 2013

made by

ENERNOC, INC.,

and

THE OTHER GRANTORS referred to herein

in favor of

SILICON VALLEY BANK,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINED TERMS      1  

1.1

  Definitions      1  

1.2

  Other Definitional Provisions      5  

SECTION 2.

  GUARANTEE      5  

2.1

  Guarantee      5  

2.2

  Right of Contribution      6  

2.3

  No Subrogation      6  

2.4

  Amendments, etc. with respect to the Secured Obligations      7  

2.5

  Guarantee Absolute and Unconditional      7  

2.6

  Reinstatement      9  

2.7

  Payments      9  

SECTION 3.

  GRANT OF SECURITY INTEREST      9  

3.1

  Grant of Security Interests      9  

3.2

  Grantors Remain Liable      11  

3.3

  Transfer of Security Interest Other Than by Delivery      11  

SECTION 4.

  REPRESENTATIONS AND WARRANTIES      11  

4.1

  Title; No Other Liens      11  

4.2

  Perfected Liens      12  

4.3

  Jurisdiction of Organization; Chief Executive Office      12  

4.4

  Inventory and Equipment      12  

4.5

  Farm Products      12  

4.6

  Investment Property      12  

4.7

  Investment Accounts      13  

4.8

  Receivables      13  

4.9

  Intellectual Property      13  

4.10

  Instruments      14  

4.11

  Letter of Credit Rights      14  

4.12

  Commercial Tort Claims      14  

4.13

  Existence; Compliance with Law      14  

4.14

  Power, Authorization; Enforceable Obligations      14  

4.15

  No Legal Bar      15  

4.16

  Litigation      15  

SECTION 5.

  COVENANTS      15  

5.1

  Delivery of Instruments, Certificated Securities and Chattel Paper      15  

5.2

  Maintenance of Insurance      15  

5.3

  Payment of Obligations      16  

5.4

  Maintenance of Perfected Security Interest; Further Documentation      16  

5.5

  Changes in Locations, Name, etc      16  

5.6

  Notices      17  

5.7

  Investment Property      17  

5.8

  Investment Accounts      18  

5.9

  Receivables      18  

5.10

  Intellectual Property      18  

 

i



--------------------------------------------------------------------------------

5.11

  Commercial Tort Claims      19  

5.12

  Letter-of-Credit Right      19  

SECTION 6.

  REMEDIAL PROVISIONS      20  

6.1

  Certain Matters Relating to Receivables      20  

6.2

  Communications with Obligors; Grantors Remain Liable      20  

6.3

  Investment Property      21  

6.4

  Proceeds to be Turned Over To Administrative Agent      22  

6.5

  Application of Proceeds      22  

6.6

  Code and Other Remedies      22  

6.7

  Registration Rights      23  

6.8

  Intellectual Property License      23  

6.9

  Deficiency      23  

SECTION 7.

  THE ADMINISTRATIVE AGENT      23  

7.1

  Administrative Agent’s Appointment as Attorney-in-Fact, etc      23  

7.2

  Duty of Administrative Agent      25  

7.3

  Authorization of Financing Statements      25  

7.4

  Authority of Administrative Agent      25  

SECTION 8.

  MISCELLANEOUS      26  

8.1

  Amendments in Writing      26  

8.2

  Notices      26  

8.3

  No Waiver by Course of Conduct; Cumulative Remedies      26  

8.4

  Enforcement Expenses; Indemnification      26  

8.5

  Successors and Assigns      27  

8.6

  Set-Off      27  

8.7

  Counterparts      27  

8.8

  Severability      27  

8.9

  Section Headings      28  

8.10

  Integration      28  

8.11

  GOVERNING LAW      28  

8.12

  Submission To Jurisdiction; Waivers      28  

8.13

  Acknowledgements      29  

8.14

  Additional Grantors      29  

8.15

  Releases      29  

8.16

  WAIVER OF JURY TRIAL      29  

SCHEDULES

    

Schedule 1

  Notice Addresses   

Schedule 2

  Investment Property   

Schedule 3

  Perfection Matters   

Schedule 4

  Jurisdictions of Organization and Chief Executive Offices, etc.   

Schedule 5

  Equipment and Inventory Locations   

Schedule 6

  Intellectual Property   

Schedule 7

  Letter of Credit Rights   

Schedule 8

  Commercial Tort Claims   

 

ii



--------------------------------------------------------------------------------

This GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of
April 18, 2013, is made by each of the signatories hereto (together with any
other entity that may become a party hereto as provided herein, each a “Grantor”
and, collectively, the “Grantors”), in favor of SILICON VALLEY BANK, as
administrative agent (together with its successors, in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined below), including
the banks and other financial institutions or entities (each a “Lender” and,
collectively, the “Lenders”) from time to time parties to that certain Credit
Agreement, dated as of the date hereof (as amended, amended and restated,
supplemented, restructured or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”), among ENERNOC, INC., a Delaware corporation
(“Borrower”), the Lenders party thereto and the Administrative Agent.

INTRODUCTORY STATEMENTS

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements and certain of the Lenders may enter into Bank Services, in each
case, with the Borrower, any Subsidiary of the Borrower or any other Loan Party;

WHEREAS, Borrower and the other Grantors are engaged in related businesses, and
each Grantor derives substantial direct and indirect benefit from the extensions
of credit under the Credit Agreement, from the Specified Swap Agreements and
from the Bank Services; and

WHEREAS, it is a condition precedent to the Closing Date that the Grantors shall
have executed and delivered this Agreement to the Administrative Agent for the
ratable benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Commodities Accounts, Deposit Accounts, Documents, Equipment, Farm
Products, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Letter-of-Credit Rights, Securities Accounts, Securities Entitlements,
Supporting Obligations, and Uncertificated Securities.

(b) The following terms shall have the following meanings:

“Agreement”: as defined in the preamble hereto.



--------------------------------------------------------------------------------

“Administrative Agent”: as defined in the preamble hereto.

“Books”: all books, records and other written, electronic or other documentation
in whatever form maintained now or hereafter by or for any Grantor in connection
with the ownership of its assets or the conduct of its business or evidencing or
containing information relating to the Collateral, including: (i) ledgers;
(ii) records indicating, summarizing, or evidencing such Grantor’s assets
(including Inventory and Rights to Payment), business operations or financial
condition; (iii) computer programs and software; (iv) computer discs, tapes,
files, manuals, spreadsheets; (v) computer printouts and output of whatever
kind; (vi) any other computer prepared or electronically stored, collected or
reported information and equipment of any kind; and (vii) any and all other
rights now or hereafter arising out of any contract or agreement between such
Grantor and any service bureau, computer or data processing company or other
Person charged with preparing or maintaining any of such Grantor’s books or
records or with credit reporting, including with regard to any of such Grantor’s
Accounts.

“Borrower”: as defined in the preamble hereto.

“Collateral”: as defined in Section 3.1.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Contractual Obligation”: as defined in the Credit Agreement.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed on Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed on Schedule 6), all computer programs, computer
databases, computer program flow diagrams, source codes, object codes and all
tangible property embodying or incorporating any copyrights. all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Discharge of Obligations”: as defined in the Credit Agreement.

“Excluded Swap Obligation”: with respect to any Grantor, any obligation to pay
or perform under any Specified Swap Agreement, if and to the extent that all or
a portion of the guarantee of such Grantor of, or the grant by such Grantor of a
security interest to secure, such obligations under a Specified Swap Agreement
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Grantor’s failure for any reason to



--------------------------------------------------------------------------------

constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the guarantee of such
Grantor or the grant of such security interest becomes effective with respect to
such obligations under a Specified Swap Agreement or such guarantee. If any
obligation to pay or perform under any Specified Swap Agreement arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such obligations under a Specified Swap Agreement that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

“Grantor”: as defined in the preamble hereto.

“Governmental Approvals”: as defined in the Credit Agreement.

“Governmental Authority”: as defined in the Credit Agreement.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property of any Grantor, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks and the Trademark Licenses, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

“Investment Accounts”: the collective reference to the Securities Accounts,
Commodities Accounts and Deposit Accounts.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any voting Capital Stock excluded from the definition of “Pledged Stock”) and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Collateral.

“Issuers”: the collective reference to each issuer of any Investment Property.

“Material Adverse Effect”: as defined in the Credit Agreement.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right under any Patent, including, without
limitation, the right to manufacture, use or sell any invention covered in whole
or in part by a Patent, including, without limitation, any of the foregoing
referred to on Schedule 6.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Pledged Collateral”: (a) any and all Pledged Stock; (b) all other Investment
Property of any Grantor; (c) all warrants, options or other rights entitling any
Grantor to acquire any interest in Capital Stock or other securities of the
direct or indirect Subsidiaries of such Grantor or of any other



--------------------------------------------------------------------------------

Person; (d) all Instruments; (e) all securities, property, interest, dividends
and other payments and distributions issued as an addition to, in redemption of,
in renewal or exchange for, in substitution or upon conversion of, or otherwise
on account of, any of the foregoing; (f) all certificates and instruments now or
hereafter representing or evidencing any of the foregoing; (g) all rights,
interests and claims with respect to the foregoing, including under any and all
related agreements, instruments and other documents; and (h) all cash and
non-cash proceeds of any of the foregoing, in each case whether presently
existing or owned or hereafter arising or acquired and wherever located, and as
from time to time received or receivable by, or otherwise paid or distributed to
or acquired by, any Grantor.

“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.

“Pledged Stock”: all of the issued and outstanding shares of Capital Stock,
whether certificated or uncertificated, of any Grantor’s direct Subsidiaries now
or hereafter owned by any such Grantor and including the Capital Stock listed on
Schedule 2 hereof (as amended or supplemented from time to time); provided that,
subject to Section 6.11(f) of the Credit Agreement, in no event shall (i) the
Capital Stock of any Immaterial Subsidiary (that is not a Loan Party) or
(ii) more than 65% of the voting Capital Stock of any Excluded Foreign
Subsidiary, be required to be pledged hereunder.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Requirements of Law”: as defined in the Credit Agreement.

“Rights to Payment”: any and all of any Grantor’s Accounts and any and all of
any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.

“Secured Obligations”: collectively, the “Obligations”, as such term is defined
in the Credit Agreement; provided, however, that “Secured Obligations” shall not
include any Excluded Swap Obligation.

“Secured Parties” means the Administrative Agent, the Issuing Lender, the Swing
Line Lender, each Lender, any Qualified Counterparty with whom the Borrower or
any Loan Party enters into any Specified Swap Agreement, and any provider of
Bank Services with whom the Borrower or any Loan Party enters into a Bank
Services Agreement, as applicable.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to on Schedule 6.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith,



--------------------------------------------------------------------------------

whether in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, or otherwise, and all common-law rights
related thereto, including, without limitation, any of the foregoing referred to
on Schedule 6, and (ii) the right to obtain all renewals thereof.

1.2 Other Definitional Provisions. The rules of interpretation set forth in
Section 1.2 of the Credit Agreement are by this reference incorporated herein,
mutatis mutandis, as if set forth herein in full.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each Grantor, who has executed this Agreement as of the date
hereof, together with each Subsidiary of any Grantor who accedes to this
Agreement as a Grantor after the date hereof pursuant to Section 6.11 of the
Credit Agreement (each a “Guarantor” and, collectively, the “Guarantors”),
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
the Administrative Agent, for the ratable benefit of the Secured Parties and
their respective successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower and the other Loan Parties when
due (whether at the stated maturity, by acceleration or otherwise) of the
Secured Obligations (other than those Secured Obligations that are direct
obligations of such Guarantor). In furtherance of the foregoing, and without
limiting the generality thereof, each Guarantor agrees as follows:

(i) each Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon the
Administrative Agent’s or any Secured Party’s exercise or enforcement of any
remedy it or they may have against the Borrower, any other Guarantor, any other
Person, or all or any portion of the Collateral; and

(ii) a separate action or actions may be brought and prosecuted against each
Guarantor whether action is brought against the Borrower or whether the Borrower
any other guarantor be joined in any such action or actions;

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any other Secured Party
hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the Discharge of Obligations, notwithstanding that from time to
time during the term of the Credit Agreement the outstanding amount of the
Secured Obligations may be zero.



--------------------------------------------------------------------------------

(e) No payment made by the Borrower, any Guarantor, any other guarantor or any
other Person or received or collected by the Administrative Agent or any other
Secured Party from the Borrower, any Guarantor, any other guarantor or any other
Person by virtue of any action or proceeding or any setoff or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Secured Obligations or any payment received or collected from such Guarantor in
respect of the Secured Obligations), remain liable for the Secured Obligations
after giving effect to such payment up to the maximum liability of such
Guarantor hereunder until the Discharge of Obligations.

(f) Any term or provision of this Agreement or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount for which any Grantor
shall be liable hereunder shall not exceed the maximum amount for which such
Grantor can be liable without rendering this Agreement or any other Loan
Document, as it relates to such Grantor, subject to avoidance under applicable
Requirements of Law relating to fraudulent conveyance or fraudulent transfer
(including the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act and Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable Requirements of Law) (collectively,
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Agreement
for purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.2, and, for purposes of such analysis,
give effect to any discharge of intercompany debt as a result of any payment
made under this Agreement.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. No Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any other Secured Party against the
Borrower or any other Guarantor or any Collateral or guarantee or right of
offset held by the Administrative Agent or any other Secured Party for the
payment of the Secured Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, in each case,
until the Discharge of Obligations. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time prior to the Discharge of
Obligations, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the other Secured Parties, shall be segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied in such order as set forth in Section 6.5 hereof
irrespective of the occurrence or the continuance of any Event of Default.



--------------------------------------------------------------------------------

2.4 Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by the
Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such Secured Party and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any other Secured Party,
and the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may agree with the
Borrower from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any other Secured Party
for the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Administrative Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Secured Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional

1.2. Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Secured Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors on the one hand,
and the Administrative Agent and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor further
waives:

(a) diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the other Guarantors with respect
to the Secured Obligations;

(b) any right to require any Secured Party to marshal assets in favor of the
Borrower, such Guarantor, any other Guarantor or any other Person, to proceed
against the Borrower, any other Guarantor or any other Person, to proceed
against or exhaust any of the Collateral, or to pursue any other right, remedy,
power or privilege of any Secured Party whatsoever;

(c) the defense of the statute of limitations in any action hereunder or for the
collection or performance of the Secured Obligations;

(d) any defense arising by reason of any lack of corporate or other authority or
any other defense of the Borrower, such Guarantor or any other Person (other
than a defense of payment or performance);

(e) any defense based upon the Administrative Agent’s or any Secured Party’s
errors or omissions in the administration of the Secured Obligations;

(f) any rights to set-offs and counterclaims;



--------------------------------------------------------------------------------

(g) any defense based upon an election of remedies (including, if available, an
election to proceed by non-judicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against the Borrower or any other obligor of the Secured Obligations for
reimbursement; and

(h) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law that limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Agreement.

Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Secured Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any other Secured Party, (ii) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any other Secured Party, (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower and the Guarantors for the Secured
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance, (iv) any Insolvency
Proceeding with respect to the Borrower, any Guarantor or any other Person,
(v) any merger, acquisition, consolidation or change in structure of the
Borrower, any Guarantor or any other Person, or any sale, lease, transfer or
other disposition of any or all of the assets or Voting Stock of the Borrower,
any Guarantor or any other Person, (vi) any assignment or other transfer, in
whole or in part, of any Secured Party’s interests in and rights under this
Guaranty or the other Loan Documents, including any Secured Party’s right to
receive payment of the Secured Obligations, or any assignment or other transfer,
in whole or in part, of any Secured Party’s interests in and to any of the
Collateral, (vi) any Secured Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to any of
the Secured Obligations, and (vii) any other guaranty, whether by such Guarantor
or any other Person, of all or any part of the Secured Obligations or any other
indebtedness, obligations or liabilities of any Guarantor to any Secured Party.

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any other Secured
Party may, but shall be under no obligation to make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto. Any failure by the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any other Secured
Party against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

Each Guarantor further unconditionally consents and agrees that, without notice
to or further assent from any Guarantor: (a) the principal amount of the Secured
Obligations may be increased or decreased and additional indebtedness or
obligations of the Borrower or any other Persons under the Loan Documents may be
incurred, by one or more amendments, modifications, renewals or extensions of
any Loan Document or otherwise; (b) the time, manner, place or terms of any
payment under any Loan



--------------------------------------------------------------------------------

Document may be extended or changed, including by an increase or decrease in the
interest rate on any Secured Obligation or any fee or other amount payable under
such Loan Document, by an amendment, modification or renewal of any Loan
Document or otherwise; (c) the time for the Borrower’s (or any other Loan
Party’s) performance of or compliance with any term, covenant or agreement on
its part to be performed or observed under any Loan Document may be extended, or
such performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Administrative Agent may deem proper; (d) in addition to the Collateral,
the Secured Parties may take and hold other security (legal or equitable) of any
kind, at any time, as collateral for the Secured Obligations, and may, from time
to time, in whole or in part, exchange, sell, surrender, release, subordinate,
modify, waive, rescind, compromise or extend such security and may permit or
consent to any such action or the result of any such action, and may apply such
security and direct the order or manner of sale thereof; (e) any Secured Party
may discharge or release, in whole or in part, any other Guarantor or any other
Loan Party or other Person liable for the payment and performance of all or any
part of the Secured Obligations, and may permit or consent to any such action or
any result of such action, and shall not be obligated to demand or enforce
payment upon any of the Collateral, nor shall any Secured Party be liable to any
Guarantor for any failure to collect or enforce payment or performance of the
Secured Obligations from any Person or to realize upon the Collateral, and
(f) the Secured Parties may request and accept other guaranties of the Secured
Obligations and any other indebtedness, obligations or liabilities of the
Borrower or any other Loan Party to any Secured Party and may, from time to
time, in whole or in part, surrender, release, subordinate, modify, waive,
rescind, compromise or extend any such guaranty and may permit or consent to any
such action or the result of any such action; in each case (a) through (f), as
the Secured Parties may deem advisable in accordance with the relevant Loan
Documents, and without impairing, abridging, releasing or affecting this
Agreement.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Revolving Loan Funding Office.

SECTION 3. GRANT OF SECURITY INTEREST

3.1 Grant of Security Interests. Each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in, all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:

(a) all Accounts;



--------------------------------------------------------------------------------

(b) all Chattel Paper;

(c) all Commercial Tort Claims

(d) all Deposit Accounts;

(e) all Documents;

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

(i) all Goods;

(j) all Instruments;

(k) all Intellectual Property;

(l) all Inventory;

(m) all Investment Property (including Pledged Collateral);

(n) all Letter-of-Credit Rights;

(o) all other property not otherwise described above;

(p) all books and records pertaining to the Collateral; and

(q) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, (x) this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any Requirement of Law of a Governmental Authority or constitutes
a breach or default under or results in the termination of or requires any
consent not obtained under, any contract, license, agreement, instrument or
other document evidencing or giving rise to such property, except (i) to the
extent that the terms in such contract, license, instrument or other document
providing for such prohibition, breach, default or termination, or requiring
such consent are not permitted under Section 7.13 of the Credit Agreement or
(ii) to the extent that such Requirement of Law or the term in such contract,
license, agreement, instrument or other document providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity; provided, however,
that such security interest shall attach immediately at such time as such
Requirement of Law is not effective or applicable, or such prohibition, breach,
default or termination is no longer applicable or is waived, and to the extent
severable, shall attach immediately to any portion of the Collateral that does
not result in such consequences; (y) no United States intent-to-use trademark or
service mark application shall be included in the Collateral prior to the filing
of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of



--------------------------------------------------------------------------------

the Lanham Act with respect thereto, solely to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark or service
mark application under Federal law; provided, however, after such period, each
Grantor acknowledges that such interest in such trademark or service mark
application shall be subject to a security interest in favor of the
Administrative Agent and shall be included in the Collateral; and (z) subject to
Section 6.11(f) of the Credit Agreement, no Grantor shall be required at any
time to pledge hereunder (A) the voting Capital Stock of any Immaterial
Subsidiaries (that are not Loan Parties) or (B) more than 65% of the total
outstanding voting Capital Stock of any of its Excluded Foreign Subsidiaries.

3.2 Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each Grantor shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights granted to the Administrative Agent hereunder shall
not release any Grantor from any of its duties or obligations under any such
contracts, agreements and other documents included in the Collateral, and
(c) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any such contracts, agreements and other documents
included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder.

3.3 Transfer of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in Section 5.7, each applicable Grantor shall
promptly take such other steps as may be necessary or as shall be reasonably
requested from time to time by the Administrative Agent to effect a transfer of
a perfected first priority security interest in and pledge of the Pledged
Collateral to the Administrative Agent for itself and on behalf of and for the
ratable benefit of the other Secured Parties pursuant to the UCC. To the extent
practicable, each such Grantor shall thereafter deliver the Pledged Collateral
to or for the account of the Administrative Agent as provided in Section 5.7.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:

4.1 Title; No Other Liens. Except for the Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement, fixture filing or other public notice with respect to all or any part
of the Collateral is on file or of record or will be filed in any public office,
except such as have been filed as permitted by the Credit Agreement. For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses to third parties to use Intellectual Property owned
or developed by a Grantor. For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property. The Administrative Agent and each other Secured Party
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.



--------------------------------------------------------------------------------

4.2 Perfected Liens. The security interests granted to the Administrative Agent
pursuant to this Agreement (i) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly (if applicable) executed form), or upon the Administrative
Agent’s obtaining control (within the meanings of Section 8-106, 9-104, and
9-106 of the UCC) over certain Collateral, will constitute valid perfected
security interests in all of the Collateral (to the extent that such security
interests can be perfected by filing or through “control” under the UCC) in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor and (ii) are
prior to all other Liens on the Collateral in existence on the date hereof
except for unrecorded Liens permitted by the Credit Agreement which have
priority over the Liens on the Collateral by operation of law, and in the case
of Collateral other than Pledged Collateral, Liens permitted by Section 7.3 of
the Credit Agreement. Each Grantor has the right to remove the Fixtures in which
such Grantor has an interest within the meaning of Section 9-334(f)(2) of the
New York UCC.

4.3 Jurisdiction of Organization; Chief Executive Office and Location of Books.
Such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business, as the case may be, are specified on
Schedule 4, as may be updated from time to time in accordance with Section 5.5.
All locations where Books pertaining to the Rights to Payment of such Grantor
are kept, including all equipment necessary for accessing such Books and the
names and addresses of all service bureaus, computer or data processing
companies and other Persons keeping any Books or collecting Rights to Payment
for such Grantor, are set forth in Schedule 4, as may be updated from time to
time in accordance with Section 5.5.

4.4 Inventory and Equipment. On the date hereof (a) the Inventory and (b) the
Equipment (other than mobile goods) are kept at the locations listed on Schedule
5.

4.5 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.6 Investment Property.

(a) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
the issued and outstanding shares of all classes of the Capital Stock of each
Issuer owned by such Grantor or, in the case of an Issuer that is an Excluded
Foreign Subsidiary, 65% of the outstanding voting Capital Stock of such Excluded
Foreign Subsidiary.

(b) All the shares of the Pledged Stock of each Subsidiary of such Grantor have
been duly and validly issued and are fully paid and nonassessable.

(c) Such Grantor is the record and beneficial owner of, and has title to, the
Pledged Collateral pledged by it hereunder, free of any and all Liens or options
in favor of, or adverse claims of, any other Person, except the security
interests created by this Agreement.



--------------------------------------------------------------------------------

4.7 Investment Accounts.

(a) Schedule 2 sets forth under the headings “Securities Accounts” and
“Commodities Accounts”, respectively, all of the Securities Accounts and
Commodities Accounts in which each Grantor has an interest. Each Grantor, as
applicable, is the sole entitlement holder of each such Securities Account and
Commodities Account, and such Grantor has not consented to, and is not otherwise
aware of, any Person (other than the Administrative Agent) having “control”
(within the meanings of Sections 8-106 and 9-106 of the UCC) over, or any other
interest in, any such Securities Account or Commodity Account or any securities
or other property credited thereto;

(b) Schedule 2 sets forth under the heading “Deposit Accounts” all of the
Deposit Accounts in which each Grantor has an interest and each Grantor is the
sole account holder of each such Deposit Account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent) having either sole dominion and control (within the
meaning of common law) or “control” (within the meaning of Section 9-104 of the
UCC) over, or any other interest in, any such Deposit Account or any money or
other property deposited therein; and

(c) Each Grantor has taken all actions necessary or desirable to: (i) establish
the Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any Certificated Securities; (ii) establish the
Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any portion of the Investment Accounts constituting
Securities Accounts, Commodities Accounts, Securities Entitlements or
Uncertificated Securities; (iii) establish the Administrative Agent’s “control”
(within the meaning of Section 9-104 of the UCC) over all Deposit Accounts; and
(iv) deliver all Instruments to the Administrative Agent to the extent required
hereunder.

4.8 Receivables. No amount payable to such Grantor under or in connection with
any Receivable or other Rights to Payment is evidenced by any Instrument (other
than checks, drafts or other Instruments that will be promptly deposited in an
Investment Account) or Chattel Paper which has not been delivered to the
Administrative Agent. None of the account debtors or other obligors in respect
of any Receivable in excess of $200,000 in the aggregate is the government of
the United States or any agency or instrumentality thereof.

4.9 Intellectual Property. (a) Schedule 6 lists all registrations and
applications for Intellectual Property (including, without limitation,
registered Copyrights, Patents, Trademarks and all applications therefor) as
well as all Copyright Licenses, Patent Licenses and Trademark Licenses, in each
case owned by such Grantor in its own name on the date hereof.

(b) Each Grantor owns, is licensed to use, or otherwise has valid rights to use
all Intellectual Property necessary for the conduct of its business as currently
conducted. The use of such Intellectual Property by each Grantor does not, to
the knowledge of the Grantors, infringe on the rights of any Person in any
material respect. No material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does any Grantor
know of any valid basis for any such claim.



--------------------------------------------------------------------------------

(c) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

(e) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any material Intellectual Property or such Grantor’s ownership
interest therein, or (ii) which, if adversely determined, would have a material
adverse effect on the value of any material Intellectual Property.

4.10 Instruments. (i) Such Grantor has not previously assigned any interest in
any Instruments (including but not limited to the Pledged Collateral) held by
such Grantor (other than such interests as will be released on or before the
date hereof), and (ii) no Person other than such Grantor owns an interest in
such Instruments (whether as joint holders, participants or otherwise).

4.11 Letter of Credit Rights. Such Grantor does not have any Letter-of-Credit
Rights having a stated value in excess of $250,000 in the aggregate except as
set forth in Schedule 7 or as have been notified to the Administrative Agent in
accordance with Section 5.11.

4.12 Commercial Tort Claims. Such Grantor does not have any Commercial Tort
Claims having a reasonably estimated value in excess of $250,000 in the
aggregate except as set forth in Schedule 8 or as have been notified to the
Administrative Agent in accordance with Section 5.12.

4.13 Existence; Compliance with Law. Except as set forth in Schedule 4.3 to the
Credit Agreement, such Grantor (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the power and authority, and the legal right, to own and operate its property,
to lease the property it operates as lessee and to conduct the business in which
it is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect and (d) is in material compliance with all Requirements of Law.

4.14 Power, Authorization; Enforceable Obligations. Such Grantor has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party. Such Grantor has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party. No Governmental Approval or consent
or authorization of, filing with, notice to or other act by or in respect of,
any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents by or in respect of such Grantor, except (i) Governmental Approvals,
consents, authorizations, filings and notices described in Schedule 4.4 of the
Credit Agreement, which Governmental Approvals, consents, authorizations,
filings and notices have been obtained or made and are in full force and effect,
(ii) the filings referred to in Section 4.19 of the Credit Agreement and
(iii) Governmental Approvals described in Schedule 4.5 of the Credit Agreement.
Each Loan Document has been duly executed and delivered on behalf of such
Grantor party thereto. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of such
Grantor party thereto, enforceable against such Grantor in accordance with its



--------------------------------------------------------------------------------

terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.15 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents will not violate any Requirement of Law (except as set
forth in Schedule 4.5 of the Credit Agreement) or any material Contractual
Obligation of such Grantor and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to such Grantor could reasonably be expected
to have a Material Adverse Effect. The absence of obtaining the Governmental
Approvals described in Schedule 4.5 of the Credit Agreement and the violations
of Requirements of Law referenced in Schedule 4.5 of the Credit Agreement shall
not have, or reasonably be expected to have, an adverse effect on any rights of
any Secured Party pursuant to the Loan Documents or an adverse effect on such
Grantor with regard to its continuing operations or operations.

4.16 Litigation. Except as set forth in Schedule 4.6 of the Credit Agreement, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of such Grantor,
threatened by or against such Grantor or against any of its respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument (other than checks, drafts or other
Instruments that will be promptly deposited in an Investment Account),
Certificated Security or Chattel Paper evidencing an amount in excess of
$250,000, individually or in the aggregate, such Instrument, Certificated
Security or Chattel Paper shall be promptly delivered to the Administrative
Agent, duly indorsed in a manner satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement.

5.2 Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable companies, insurance policies (i) insuring the Inventory and
Equipment against loss by fire, explosion, theft and such other casualties as
may be reasonably satisfactory to the Administrative Agent and (ii) insuring
such Grantor, the Administrative Agent and the other Secured Parties against
liability for personal injury and property damage relating to such Inventory and
Equipment, such policies to be in such form and amounts and against such risks
as are usually insured against in the same general area by companies engaged in
the same or similar business.



--------------------------------------------------------------------------------

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Administrative Agent of
written notice thereof, (ii) name the Administrative Agent as an additional
insured party or loss payee, as applicable, (iii) to the extent available on
commercially reasonable terms, and if reasonably requested by the Administrative
Agent, include a breach of warranty clause and (iv) be reasonably satisfactory
in all other respects to the Administrative Agent.

5.3 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral (other than Liens permitted
under Section 7.3 of the Credit Agreement), except that no such tax, assessment,
charge, levy or claim need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
such Grantor.

5.4 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interests of the Secured Parties created by
this Agreement as perfected security interests having at least the priority
described in Section 4.2 and shall defend such security interests against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Loan Documents to dispose of the Collateral.

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Investment Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto to the extent required
hereunder.

5.5 Changes in Locations, Name, etc. Such Grantor will not, except upon fifteen
(15) days’ (or such shorter period as may be agreed to by the Administrative
Agent) prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (a) all additional executed financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein
and (b) if applicable, a written supplement to Schedule 4 showing the relevant
new jurisdiction of organization, location of chief executive office or sole
place of business, as appropriate:



--------------------------------------------------------------------------------

(i) change its jurisdiction of organization, identification number from the
jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business, as appropriate, from that referred to in
Section 4.3;

(ii) change its name; or

(iii) except with respect to any location where Collateral with a book value,
individually or in the aggregate, of less than $100,000 is located, operate in
any state or other jurisdiction in addition to those in which such Grantor is
operating as of the Closing Date.

5.6 Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of:

(a) any Lien (other than Liens permitted under the Credit Agreement) on any of
the Collateral; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.7 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the other Secured Parties, hold the same in trust for the
Administrative Agent and the other Secured Parties and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer shall, unless otherwise subject to a perfected security interest in favor
of the Administrative Agent, be paid over to the Administrative Agent to be held
by it hereunder as additional collateral security for the Obligations, and in
case any distribution of capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of such Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, hold such money or property in
trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Grantor, as additional collateral security for the
Obligations.

(b) Without the prior written consent of the Administrative Agent, and except as
permitted by the Credit Agreement, such Grantor will not (i) vote to enable, or
take any other action to permit, any Issuer to issue any Capital Stock of any
nature or to issue any other securities convertible into or granting



--------------------------------------------------------------------------------

the right to purchase or exchange for any Capital Stock of any nature of any
Issuer, (ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant
any option with respect to, the Investment Property or Proceeds thereof,
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or (iv) enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.7(a) with
respect to the Capital Stock issued by it and (iii) the terms of Sections 6.3(c)
and 6.7 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Capital Stock issued by it.

5.8 Investment Accounts. With respect to any Investment Accounts consisting of
Securities Accounts or Securities Entitlements, it shall enter into and shall
cause the securities intermediary maintaining such Securities Account or
Securities Entitlement to enter into an agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which it shall
agree to comply with the Administrative Agent’s “entitlement orders” without
further consent by such Grantor. With respect to any Investment Account that is
a “Deposit Account,” it shall enter into and shall cause the depositary
institution maintaining such account to enter into an agreement in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
the Administrative Agent shall have “control” (within the meaning of
Section 9-104 of the UCC) over such Deposit Account.

5.9 Receivables. Other than in the ordinary course of business consistent with
its past practice, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could adversely affect the value thereof.

5.10 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark in order to maintain
such material Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such material Trademark, (iii) use such material Trademark with
the appropriate notice of registration and all other notices and legends
required by applicable Requirements of Law, (iv) not adopt or use any mark which
is confusingly similar or a colorable imitation of such material Trademark
unless the Administrative Agent, for the ratable benefit of the Secured Parties,
shall obtain a perfected security interest in such mark pursuant to this
Agreement, and (v) not (and not knowingly permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby such Trademark
may become invalidated or impaired in any way.



--------------------------------------------------------------------------------

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public.

(c) Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any such material Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of such Copyrights may fall into the
public domain.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe the intellectual
property rights of any other Person.

(e) Such Grantor will notify the Administrative Agent promptly if it knows, or
has reason to know, that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
or such Grantor’s right to register the same or to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within forty-five (45) days after the last
day of the fiscal quarter in which such filing occurs, or, in the case of
registration of a copyright, not less than fourteen (14) days (or such shorter
period as may be agreed to by the Administrative Agent) prior to such
registration. Upon request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s and the other Secured Parties’ security
interest in any Copyright, Patent or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each material application (and to obtain the relevant registration)
and to maintain each registration of the material Intellectual Property,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

5.11 Commercial Tort Claims. Such Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any Commercial
Tort Claim with a reasonably estimated value in excess of $250,000.

5.12 Letter-of-Credit Rights. Such Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any
Letter-of-Credit Rights with a stated value in excess of $250,000.



--------------------------------------------------------------------------------

SECTION 6. REMEDIAL PROVISIONS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

6.1 Certain Matters Relating to Receivables. (a) The Administrative Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables and the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default. If required by
the Administrative Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two
(2) Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account over which the Administrative Agent has control, subject to
withdrawal by the Administrative Agent for the account of the Secured Parties
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor. After the occurrence of an
Event of Default, each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

(b) At the Administrative Agent’s request, after the occurrence of an Event of
Default each Grantor shall deliver to the Administrative Agent all original and
other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Receivables, including, without limitation, all original
orders, invoices and shipping receipts.

6.2 Communications with Obligors; Grantors Remain Liable (a) The Administrative
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Receivables.

(b) Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any Lender
of any payment relating thereto, nor shall the Administrative Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to



--------------------------------------------------------------------------------

make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

6.3 Investment Property. (a) Unless an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Collateral and all
payments made in respect of the Pledged Notes, to the extent permitted in the
Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property (including the Pledged Collateral) of any or all of
the Grantors and make application thereof to the Secured Obligations as provided
in Section 6.5, and (ii) any or all of the Investment Property shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by any Grantor or the Administrative Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Collateral pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Collateral directly to the Administrative Agent.

(d) If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to apply the balance from any Deposit
Account, or instruct the bank at which any Deposit Account is maintained to pay
the balance of any Deposit Account to or for the benefit of the Administrative
Agent, to be applied, to the Obligations in such order as set forth in
Section 6.5.



--------------------------------------------------------------------------------

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks, Cash Equivalents and other near-cash items shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account over which it maintains control, within the meaning of the New York UCC.
All Proceeds while held by the Administrative Agent in a Collateral Account (or
by such Grantor in trust for the Administrative Agent and the other Secured
Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

6.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Secured Obligations in accordance with Section 8.2 of the Credit Agreement.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the New York UCC or any other applicable law. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 6.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and the other Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations, in such order as set forth in Section 6.5, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the



--------------------------------------------------------------------------------

New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any other Secured Party arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least ten (10) days before such sale or other disposition.

6.7 Registration Rights. Each Grantor recognizes that the Administrative Agent
may be unable to effect a public sale of any or all the Pledged Stock, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

6.8 Intellectual Property License. Solely for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Section 6 and at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, an irrevocable, non-exclusive,
worldwide license (exercisable without payment of royalty or other compensation
to such Grantor), subject, in the case of Trademarks, to sufficient rights to
quality control and inspection in favor of such Grantor to avoid the risk of
invalidation of said Trademarks, to use, operate under, license, or sublicense
any Intellectual Property now owned or hereafter acquired by the Grantors.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.

SECTION 7. THE ADMINISTRATIVE AGENT

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or



--------------------------------------------------------------------------------

desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.



--------------------------------------------------------------------------------

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the other Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

7.3 Authorization of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property, whether now owned or hereafter acquired” or any other
similar collateral description in any such financing statements. Each Grantor
hereby ratifies and authorizes the filing by the Administrative Agent of any
financing statement with respect to the Collateral made prior to the date
hereof.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the



--------------------------------------------------------------------------------

Administrative Agent and the other Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Grantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse the Administrative Agent and each other Secured Party for all its
costs and expenses incurred in collecting against such Guarantor under the
guaranty contained in Section 2 of this Agreement or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including, without limitation, the reasonable and
documented fees and disbursements of counsel (including the allocated fees and
expenses of in-house counsel) to the Administrative Agent and of counsel to each
other Secured Party.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and each
other Secured Party harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.



--------------------------------------------------------------------------------

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and each
other Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and any other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

8.6 Set-Off. Each Grantor hereby irrevocably authorizes the Administrative Agent
and each other Secured Party and any Affiliate thereof at any time and from time
to time after the occurrence and during the continuance of an Event of Default,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Secured
Party or such Affiliate to or for the credit or the account of such Grantor, or
any part thereof in such amounts as the Administrative Agent or such Secured
Party may elect, against and on account of the Obligations and liabilities of
such Grantor to the Administrative Agent or such Secured Party hereunder and
under the other Loan Documents and claims of every nature and description of the
Administrative Agent or such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as the Administrative Agent or such Secured Party may
elect, whether or not the Administrative Agent or any other Secured Party has
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. The rights of the Administrative Agent
and each other Secured Party under this Section 8.6 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Administrative Agent or such other Secured Party may have.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
and/or electronic mail), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



--------------------------------------------------------------------------------

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits to the exclusive jurisdiction of the State and Federal courts in the
Southern District of the State of New York; provided that nothing in this
Agreement shall be deemed to operate to preclude Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender. Each Grantor expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Each Grantor hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the addresses set forth in Section 10.2 of the
Credit Agreement and that service so made shall be deemed completed upon the
earlier to occur of such Grantor’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid;

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL; and

(c) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.



--------------------------------------------------------------------------------

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.

8.14 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.11 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15 Releases. (a) Upon the Discharge of Obligations, the Collateral shall be
released from the Liens in favor of the Administrative Agent and the other
Secured Parties created hereby, this Agreement shall terminate with respect to
the Administrative Agent and the other Secured Parties, and all obligations
(other than those expressly stated to survive such termination) of each Grantor
to the Administrative Agent or any other Secured Party hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party. At the sole expense of any Grantor following any such termination,
the Administrative Agent shall deliver such documents as such Grantor shall
reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by Section 7 of the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral, as applicable. At the request and sole expense of the Borrower,
a Guarantor shall be released from its obligations hereunder in the event that
all the Capital Stock of such Guarantor shall be sold, transferred or otherwise
disposed of to a Person other than a Loan Party in a transaction permitted by
Section 7 of the Credit Agreement; provided that the Borrower shall have
delivered to the Administrative Agent, at least ten (10) days (or such shorter
period as the Administrative Agent may agree), prior to the date of the proposed
release, a written request for release identifying the relevant Subsidiary
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with Section 7 of the Credit Agreement and the other Loan Documents.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

 

Grantors: ENERNOC, INC. By:  

/s/ Kevin Bligh

  Name: Kevin Bligh   Title: Chief Accounting Officer

 

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

COGENT ENERGY, INC. By:  

/s/ Kevin Bligh

  Name: Kevin Bligh   Title: Treasurer M2M COMMUNICATIONS CORPORATION By:  

/s/ Kevin Bligh

  Name: Kevin Bligh   Title: Treasurer GLOBAL ENERGY PARTNERS, INC. By:  

/s/ Kevin Bligh

  Name: Kevin Bligh   Title: Treasurer

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as Administrative Agent

By:

 

/s/ Philip T. Silvia III

 

        Name: Philip T. Silvia III

        Title: Director

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE ADDRESSES OF GUARANTORS

 

Guarantor

   Notice Address               

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

DESCRIPTION OF INVESTMENT PROPERTY

 

Pledged Stock:            

Grantor

  

Issuer

  

Class of Capital Stock

  

Certificate No.

  

No. of Shares / Units

                       

 

Pledged Notes:            

Grantor

  

Issuer

  

Date of Issuance

  

Payee

  

Principal Amount

                                               

 

Securities Accounts:         

Grantor

  

Securities Intermediary

  

Address

  

Account Number(s)

                                   

 

Commodity Accounts:         

Grantor

  

Commodities Intermediary

  

Address

  

Account Number(s)

                                   

 

Deposit Accounts:         

Grantor

  

Depositary Bank

  

Address

  

Account Number(s)

                                                     

 

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

1.

Copyright, Patent and Trademark Filings

[                    ]

Other Actions

[                    ]

 

Schedule 3



--------------------------------------------------------------------------------

SCHEDULE 4

LOCATION OF JURISDICTION OF ORGANIZATION,

CHIEF EXECUTIVE OFFICE AND LOCATION OF BOOKS

 

Grantor

  

Jurisdiction of

  Organization  

  

Organizational

Identification

        Number         

  

Location of Chief

    Executive Office    

  

  Location of Books  

                                                           

 

Schedule 4



--------------------------------------------------------------------------------

SCHEDULE 5

LOCATIONS OF EQUIPMENT AND INVENTORY

 

Grantor

  

Address Location

              

 

Schedule 5



--------------------------------------------------------------------------------

SCHEDULE 6

Issued Patents of [NAME OF GRANTOR]

 

Jurisdiction

  

Patent No.

  

Issue Date

  

Inventor

  

Title

           

Pending Patent Applications of [NAME OF GRANTOR]

 

Jurisdiction

  

Serial No.

  

Filing Date

  

Inventor

  

Title

                     

Issued Patents and Pending Patent Applications Licensed to [NAME OF GRANTOR]

[                             ]

Registered Trademarks of [NAME OF GRANTOR]

 

Jurisdiction

  

Registration No.

  

Registration

Date

  

Filing Date

  

Registered Owner

   Mark               

Pending Trademark Applications of [NAME OF GRANTOR]

 

Jurisdiction

  

Application No.

  

Filing Date

  

Applicant

  

Mark

           

Registered Trademarks and Pending Trademark Applications Licensed to [NAME OF
GRANTOR]

[                             ]

Registered Copyrights of [NAME OF GRANTOR]

 

Jurisdiction

  

Registration No.

  

Registration Date

  

Work of Authorship

                

Pending Copyright Applications of [NAME OF GRANTOR]

 

Jurisdiction

  

Application No.

  

Application Date

  

Work of Authorship

                

Registered Copyrights and Pending Copyright Applications Licensed to [NAME OF
GRANTOR]

[                             ]

 

Schedule 6



--------------------------------------------------------------------------------

SCHEDULE 7

LETTER OF CREDIT RIGHTS

 

Schedule 7



--------------------------------------------------------------------------------

SCHEDULE 8

COMMERCIAL TORT CLAIMS

 

Schedule 7



--------------------------------------------------------------------------------

ANNEX 1 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

ASSUMPTION AGREEMENT

This ASSUMPTION AGREEMENT, dated as of [            ], is executed and delivered
by [                            ] (the “Additional Grantor”), in favor of
SILICON VALLEY BANK, as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Guarantee and
Collateral Agreement referred to below), including the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to that
certain Credit Agreement, dated as of April 18, 2013 (as amended, amended and
restated, supplemented, restructured or otherwise modified, renewed or replaced
from time to time, the “Credit Agreement”), among ENERNOC, INC., a Delaware
corporation (“Borrower”), the Lenders party thereto and the Administrative
Agent. All capitalized terms not defined herein shall have the respective
meanings ascribed to such terms in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into that
certain Guarantee and Collateral Agreement, dated as of April 18, 2013, in favor
of the Administrative Agent for the benefit of the Secured Parties defined
therein (the “Guarantee and Collateral Agreement”);

WHEREAS, the Borrower is required, pursuant to Section 6.11 of the Credit
Agreement to cause the Additional Grantor to become a party to the Guarantee and
Collateral Agreement in order to grant in favor of the Administrative Agent (for
the ratable benefit of the Lenders) the Liens and security interests therein
specified and provide its guarantee of the Obligations as therein contemplated;
and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, (a) hereby becomes a party to the Guarantee
and Collateral Agreement as both a “Grantor” and a “Guarantor” thereunder with
the same force and effect as if originally named therein as a Grantor and a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder, and (b) hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, as security for the Secured Obligations, a security
interest in all of the Additional Grantor’s right, title and interest in any and
to all Collateral of the Additional Grantor, in each case whether now owned or
hereafter acquired or in which the Additional Grantor now has or hereafter
acquires an interest and wherever the same may be located, but subject in all
respects to the terms, conditions and exclusions set forth in the Guarantee and
Collateral Agreement. The information set forth in Schedule 1 hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement (x) that is qualified by materiality is true
and correct, and (y) that is not qualified by materiality, is true and correct
in all material respects, in each case, on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date (except
to the extent any such representation and warranty expressly relates to an
earlier date, in which case such representation and warranty was true and
correct in all material respects as of such earlier date).

 

Annex 1



--------------------------------------------------------------------------------

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3. Loan Document. This Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:

 

 

  Name:   Title:

 

Annex 1



--------------------------------------------------------------------------------

Schedule to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

Supplement to Schedule 7

Supplement to Schedule 8

 

Annex 1